Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements entered on October 11th, 2019, November 19th, 2020, and August 12th, 2021 have been considered.  A copy of the cited statement(s) including the notation indicating its respective consideration is attached for the Applicant's records.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 

II.  The claim defines symbol h01 indicates an altitude difference however the claims does not identify what the altitude difference is defined with respect to.

Claims 6 and 16 incorporates the claim omissions of respective parent claim 5 or 15 through claim dependency as presented above and accordingly is rejected based thereon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-12, 14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US 2017/0010359).
Claim 1: Jung teaches a distance measuring apparatus comprising: 
a display unit (Jung Figure 1; Element 108); 
a memory configured to store map information of golf courses (Jung Paragraph [0061]); 
a location acquiring sensor configured to acquire a current location (Jung Figure 4; Element 402; Paragraph [0047]); 
Jung Figure 4; Element 404; Paragraph [0047]);
a slope sensor configured to measure a tilt angle(Jung Figure 4; Element 406; Paragraphs [0047], [0065]); and 
a control unit configured to read out map information of a golf course corresponding to the current location from the memory, to calculate a horizontal distance to the target by using the distance to the target and the tilt angle, and to display a course map image on which an object corresponding to the current location and a first lead line connecting points that are spaced from the current location depending on the horizontal distance are displayed, on the display unit (wherein the lead line corresponds to the calculated and plotted  intersection curve of Jung- Jung Figures 2A, 9B, 13; Elements 206, 216, 222; Paragraphs [0035], [0039]).  

Claim 2: Jung teaches the distance measuring apparatus of claim 1, wherein 
the first leader line includes a curved line that connects points spaced apart from the current location by the horizontal distance(Jung Figure 2A; Element 216; Paragraph [0035]).  

Claim 4: Jung teaches the distance measuring apparatus of claim 1, wherein 
the course map information includes information related to the course map image (-the depiction of the map- Jung Figure 12B), scale information of the course map image (-illustrated line with corresponding measured distance 75 Jung Figure 12B), and information related to location coordinates corresponding to reference points of the course map image (-arrangement of player location and target location on golf course map- Jung Figure 12B).  

Claim 8: Jung teaches the distance measuring apparatus of claim 1, further comprising an azimuth sensor configured to measure an azimuth, wherein the control unit further displays an imaginary line corresponding to the azimuth on the course map image (Jung Figure 2A; Paragraph [0031]).

Claim 9: Jung teaches the distance measuring apparatus of claim 8, wherein the control unit further displays a leader line indicating a point of interest located in a direction corresponding to the azimuth on the course map image by using the current location, the azimuth, and the map information (Jung Figure 2A; Paragraphs [0031], [0035]).  

Claim 10: Jung teaches the distance measuring apparatus of claim 9, wherein the control unit calculates an attack distance from the current location to the point of interest, and further displays the attack distance to the point of interest on the course map image(Jung Figures 2A 2D; Paragraphs [0039], [0040]).  

Claim 11: Jung teaches a control method of a distance measuring apparatus, the method comprising: 
Jung Figure 4; Element 402; Paragraph [0047]); 
reading out, by a control unit, map information of golf courses corresponding to the current location from a memory in which the map information of the golf courses is stored (Jung Paragraph [0061]); 
measuring, by a distance measuring sensor, a distance to a target (Jung Figure 4; Element 404; Paragraph [0047]); 
measuring, by a slope sensor, a sloped tilt angle (Jung Figure 4; Element 406; Paragraphs [0047], [0065]); 
calculating, by the control unit, a horizontal distance to the target by using the distance to the target and the tilt angle (wherein the lead line corresponds to the calculated and plotted intersection curve of Jung- Jung Figures 2A, 9B, 13; Elements 206, 216, 222; Paragraphs [0035], [0039]); and 
displaying, by the control unit, a course map image on which an object corresponding to the current location and a first lead line connecting points that are spaced from the current location depending on the horizontal distance are displayed, on the display unit (wherein the lead line corresponds to the calculated and plotted  intersection curve of Jung- Jung Figures 1, 2A, 9B, 13; Elements 108, 206, 216, 222; Paragraphs [0035], [0039]).  

Claim 12: Jung teaches the control method of claim 11, wherein the first leader line includes a curved line that connects points spaced apart from the current location by the horizontal distance(Jung Figure 2A; Element 216; Paragraph [0035]).


Claim 14: Jung teaches the control method of claim 11, wherein the course map information includes information related to the course map image (-the depiction of the map- Jung Figure 12B), scale information of the course map image (-illustrated line with corresponding measured distance 75 Yards- Jung Figure 12B), and information related to location coordinates corresponding to reference points of the course map image (-arrangement of player location and target location on golf course map- Jung Figure 12B).
  
Claim 18: Jung teaches the control method of claim 17, further comprising: measuring, by the azimuth sensor, an azimuth to which the distance measuring apparatus is directed; and displaying, by the control unit, an imaginary line corresponding to the azimuth on the course map image(Jung Figure 2A; Paragraph [0031]).
  
Claim 19: Jung teaches the control method of claim 18, further comprising displaying, by the control unit, a leader line indicating a point of interest located in a direction corresponding to the azimuth on the course map image by using the current location, the azimuth, and the map information (Jung Figure 2A; Paragraphs [0031], [0035]).  

Claim 20: Jung teaches the control method of claim 19, further comprising calculating, by the control unit, an attack distance from the current location to the point of Jung Figures 2A 2D; Paragraphs [0039], [0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0010359)

Claim 5 and 15: Jung teaches the invention as cited above and including the use of various sine cosine relationships including the applicant’s determination of 
    PNG
    media_image1.png
    21
    233
    media_image1.png
    Greyscale
and various equivalent calculations to the applicant presented Equation three utilized determine the claimed distance X0 utilizing the measured distance multiplied by incline angle while noting that the same calculation could be performed if the was a decline as well.(Jung Paragraphs 31, 36, 39 ,40).  While Jung does not explicitly teach the particular formula utilizing sine cosine relationships for determining the “attack distance” it would have been obvious to one of ordinary skill in the art at the time of invention to have utilized Jung Paragraphs [0031], [0036], [0039], [0040]) in order to normalized measured target distances according to operator orientation of the measuring device and irregular terrain features that might otherwise cause discrepancies in the  measured distance of a target.

Claims 3, 6, 7, 13, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2017/0010359) as applied to at least claims 1-2, 4, 8-12, 14, and 18-20 above and further in view of Brechtel (US 3,552,290).
.
Claims 3 and 13: The combination of Jung & Brechtel teaches the invention as presented above and including the calculation of horizontal distances from a player to different target features on a golf course and the generation of radial curves (leader lines) reflecting that distance from the player’s location (Jung Figure 2A; Element 216; Paragraphs [0035], [0067]).  While Jung is silent regarding the presentation of additional leaders lines at different distances than the first leader line, Brechtel teaches that this feature was known in an analogous golf mapping invention (Brechtel Figure 1; Col 2:68-3:4).  It would have been obvious to one of ordinary skill in the art at the time of invention to have displayed additional leader lines as taught by Bretchtel in the invention of Jung, in order to provide the expected and predictable result of identifying additional distances such as the distances to the front, center and back of the green as taught by Jung (Jung Figure 9A; Paragraph [0067]) that would enable a player 

Claim 6: The combination of Jung & Brechtel teaches the distance measuring apparatus of claim 5, wherein the control unit further displays a second leader line connecting points that are separated from the current location by a first target distance on the course map image by using the map information(Brechtel Figure 1; Col 2:68-3:4), and the points and the first attack distance are calculated by using Equations 1 to 3 (Jung Paragraphs [0031], [0036], [0039], [0040]).  

Claim 7: The combination of Jung & Brechtel teaches the distance measuring apparatus of claim 3, wherein the first leader line is displayed in a different form from the second leader line (-wherein the different leader lines are displayed at different locations from one another and with different notated distances 80, 280, 300- Bretchtel Figure 1; Elm 22).  

Claim 16: The combination of Jung & Brechtel teaches the control method of claim 15, further comprising, before the allowing of the distance measuring sensor to measure the distance to the target, displaying, by the control unit, a second leader line connecting points that are separated from the current location by a first target distance on the course map image by using the map information(Brechtel Figure 1; Col 2:68-3:4), 6wherein the points and the first Jung Paragraphs [0031], [0036], [0039], [0040]).  

Claim 17: The combination of Jung & Brechtel teaches the control method of claim 13, wherein the first leader line is displayed in a different form from the second leader line (-wherein the different leader lines are displayed at different locations from one another and with different notated distances 80, 280, 300- Bretchtel Figure 1; Elm 22).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715